Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 1 of 27




                              UNITED STATES BANKRUPTCY COURT

                                    EASTERN DISTRICT OF LOUISIANA

   IN RE:                              *                        CASE NO.: 19-12337
                                       *
   ROYAL ALICE PROPERTIES, LLC         *                        SECTION “A”
                                       *
               Debtor                  *                        CHAPTER 11
                                       *
   *************************************

                          CHAPTER 11 PLAN DATED FEBRUARY 5, 2020
                           FILED BY ROYAL ALICE PROPERTIES, LLC

                                              ARTICLE I
                                           INTRODUCTION

            Royal Alice Properties LLC (“Debtor”), as Debtor and Debtor-in-Possession in the

   captioned case pending before the Bankruptcy Court, hereby proposes this Chapter 11 Plan (the

   “Plan”) to resolve the outstanding Claims against and Interests in the Debtor. All Creditors,

   Interest holders (as these terms are defined herein) and other parties-in-interest should refer to

   the Disclosure Statement (as this term is defined herein) for a discussion of Debtor’s history,

   assets, and historical financial data, and for a summary and analysis of this Plan and certain

   related matters.

            All holders of Claims against and Interests in Debtor are encouraged to read this Plan,

   the Disclosure Statement and the related solicitation materials in their entirety before voting

   to accept or reject this Plan.

            Subject to the restrictions on modifications set forth in Section 1127 of the Bankruptcy

   Code and Bankruptcy Rule 3019, Debtor expressly reserves the right to alter, amend, strike,

   withdraw or modify this Plan one or more times before the Effective Date.




                                                    1
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 2 of 27




                                                ARTICLE II

                         DEFINITIONS AND RULES OF CONSTRUCTION

           A.      Definitions.

           In addition to such other terms as are defined in other Sections of this Plan, the following

   terms (which appear in this Plan as capitalized terms) have the following meanings as used in

   this Plan.

           1.      "Administrative Claim" means a claim for costs and expenses of administration

   of the Reorganization Case under Section 503(b) of the Bankruptcy Code entitled to priority

   pursuant to Section 507(a)(1) of the Bankruptcy Code.

           2.      “Adversary Proceeding” mean that certain adversary proceeding styled Royal

   Alice Properties, LLC v. AMAG, Inc., Adv. No. 19-01133 filed in the Bankruptcy Court.

           3.      “Allowed Administrative Claim” means all or that portion of an Administrative

   Claim which has been allowed pursuant to a Final Order of the Bankruptcy Court.

           4.      “Allowed Unsecured Claim” or “Allowed Interest” means, respectively, except

   as otherwise allowed or provided for in the Plan or a Final Order of the Bankruptcy Court, a Claim

   or an Interest, proof of which was timely and properly Filed or, if no proof of claim or proof of

   interest was Filed, which has been or hereafter is listed by the Debtor on its Schedules as liquidated

   in amount and not disputed or contingent, and, in either case, as to which:

                   (a)     no objection to the allowance thereof has been interposed on or before

   the later of: (i) sixty (60) days after the Effective Date, or (ii) such other applicable period for

   objection as may be fixed or extended by the Court, or

                   (b)     any objection thereto has been determined by a Final Order to the

   extent such objection is determined in favor of the respective holder.




                                                      2
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 3 of 27




          5.       “Allowed Secured Claim” means all or that portion of the Secured Claim which

   has been allowed pursuant to a Final Order.

          6.       “Avoidance Actions” means all of the Debtor's and the Estate's rights and claims

   under sections 541 through 553 of the Bankruptcy Code, inclusive, or under any similar or

   related state or federal statute or common law, whether or not an action is initiated on or

   before the Effective Date.

          7.       “Ballot” means the form distributed with the Disclosure Statement to each holder

   of an Impaired Claim on which the holder is to indicate acceptance or rejection of the Plan.

          8.       “Balloting Deadline” means the date and time, as set by an Order of the

   Bankruptcy Court and set forth in the Disclosure Statement, by which all Ballots must be received

   at the address set forth used for voting on the Plan, as such date may be extended by an order.

          9.       “Bankruptcy Code” means Title 11 of the United States Code, as amended from

   time to time.

          10.      “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern

   District of Louisiana, or, in the event such court ceases to exercise jurisdiction over the

   Reorganization Case, such court or adjunct thereof that exercises jurisdiction over the

   Reorganization Case in lieu of the United States Bankruptcy Court for the Eastern District of

   Louisiana.

          11.      “Bankruptcy Rules” means collectively, the (a) Federal Rules of Bankruptcy

   Procedure, (b) Federal Rules of Civil Procedure and, (c) Local Rules of the Bankruptcy Court, as

   applicable from time to time in the Reorganization Case or proceedings therein, as the case may

   be.

          12.      “Bar Date” means the deadline for filing proofs of claim asserting a Claim




                                                   3
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 4 of 27




   that arose or is deemed to arise on or before the Petition Date, as established by the Bar Date

   Order, the Plan or other order of the Bankruptcy Court; specifically, December 2, 2019, 2019 at

   4:30 PM CDT was established as the bar date for the filing of proofs of claim against Debtor by

   all persons, corporations, partnerships, limited liability companies and all other non-governmental

   unit entities and February 26, 2020 at 4:30 PM CDT was established as the bar date for the filing

   of proofs of claim against Debtor by all governmental units as that term is defined by the United

   States Bankruptcy Code, 11 U.S.C. § 101, et seq.

           13.     “Bridge Financing” means the loan and security agreement defined in Paragraph

   6.4 of the Plan and attached as Exhibit A to the Plan.

           14.     “Business Day” means any day other than a Saturday, Sunday or Federal holiday

   in the United States.

           15.     “Cash” means legal tender of the United States of America, cash equivalents, and

   readily marketable securities or instruments, including but not limited to, bank deposits, accounts,

   certified or cashiers checks, timed certificates of deposit issued by any bank, commercial paper, and

   readily marketable direct obligations of the United States of America or agencies or instrumentalities

   thereof.

           16.     “Causes of Action” means, without limitation, any and all claims, actions, causes

   of action, liabilities, obligations, rights, suits, accounts, debts, sums of money, damages,

   judgments, claims and demands, actions, defenses, offsets, powers (including all police,

   regulatory, and enforcement powers and actions that may be taken), privileges, licenses,

   controversies, agreements, promises, rights to legal remedies, rights to equitable remedies, rights

   to payment and claims, whatsoever, whether known or unknown, suspected or unsuspected,

   whether arising prior to, on or after the Petition Date, in contract or tort, in law, equity or otherwise,




                                                       4
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 5 of 27




   whether or not reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,

   unmatured, disputed, undisputed, secured, unsecured and whether asserted or assertable. For

   avoidance of doubt, Causes of Action include, but are in no way limited to (a) damages, (b) the

   recovery of monies, (c) lien avoidance, subordination, surcharge, recharacterization, rights of

   setoff, counterclaim or recoupment, and claims on contracts or for breaches of duties imposed

   by law, (d) tax refunds, (e) injunctive, equitable, or other relief, (f) claims pursuant to Section 362

   of the Bankruptcy Code, (g) such claims and defenses as fraud, mistake, duress, and usury, (h)

   Avoidance Actions, and (i) all causes of action that may be directly or derivatively asserted

   on behalf of the Debtor, its Estate, or the Reorganized Debtor.

           17.    “Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy

   Code.

           18.    “Claimant” means the holder of a Claim.

           19.    “Class” means a category of holders of Claims or Interests classified together

   pursuant to section 1123(a)(1) of the Bankruptcy Code.

           20.    “Confirmation Date” means the date on which the Confirmation Order is entered

   on the docket of the Bankruptcy Court.

           21.    “Confirmation Hearing” means the hearing held pursuant to section 1128(a) of

   the Bankruptcy Code at which the Bankruptcy Court considers confirmation of the Plan,

   including any continuances thereof.

           22.    “Confirmation Order” means the order of the Bankruptcy Court entered

   following the Confirmation Hearing that confirms the Plan.

           23.    “Debtor” means Royal Alice Properties LLC.

           24.    “Debtor in Possession” means the Debtor between the Petition Date and the



                                                     5
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 6 of 27




   Effective Date.

          25.     “Disallowed Claim” means (a) a Claim, or any portion thereof, that has been

   disallowed by a Final Order or a settlement, (b) a Claim or any portion thereof that is Scheduled

   at zero or as contingent, disputed, or unliquidated and as to which a proof of claim bar date has

   been established but no proof of claim has been timely filed or deemed timely filed with the

   Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy

   Court or otherwise deemed timely filed under applicable law, or (c) a Claim or any portion thereof

   that is not Scheduled and as to which a proof of claim bar date has been established but no proof

   of claim has been timely filed or deemed timely filed with the Bankruptcy Court pursuant to either

   the Bankruptcy Code or any Final Order of the Bankruptcy Court or otherwise deemed timely filed

   under applicable law.

          26.     “Disallowed Interest” means an Interest or any portion thereof that has been

   disallowed by a Final Order or a settlement.

          27.     “Disclosure Statement” means the Disclosure Statement for the Debtor to

   accompany the Plan, as modified or amended, filed with and approved by the Bankruptcy

   Court on [INSERT], 2020.

          28.        “Disputed Claim” or “Disputed Interest” mean any Claim or Interest that is

   neither an Allowed Claim nor a Disallowed Claim, or an Allowed Interest nor a Disallowed

   Interest, as the case may be. In the event that any part of a Claim or Interest is disputed, such

   Claim or Interest in its entirety shall be deemed to constitute a Disputed Claim or Disputed Interest

   for purposes of distribution under this Plan unless a Final Order has been entered providing

   otherwise. Without limiting any of the foregoing, a Claim or Interest that is the subject of a

   pending objection, motion, complaint, counterclaim, setoff, Avoidance Actions, litigation claim or




                                                    6
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 7 of 27




   other defense, or any other proceeding seeking to disallow, subordinate or estimate such Claim,

   shall be deemed to constitute a Disputed Claim or Disputed Interest, as the case may be.

          29.     “Effective Date” means the date that occurs fourteen (14) days after the

   Confirmation Order becomes a Final Order.

          30.     “Estate” means the estate created in the Reorganization Case under section 541 of

   the Bankruptcy Code.

          31.     “File” or “Filed” means filed with the Bankruptcy Court in the Reorganization

   Case, as reflected on the official docket of the Bankruptcy Court for the Reorganization Case.

          32.     “Final Order” means an order or judgment of the Bankruptcy Court or other

   applicable court as to which the time to appeal, petition for certiorari, or move for reargument or

   rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for

   reargument or rehearing shall then be pending or as to which any right to appeal, petition for

   certiorari, reargue, or rehear shall have been waived in writing in form and substance satisfactory

   to the Debtor or, in the event that an appeal, writ of certiorari, or reargument or rehearing thereof

   has been sought, such order or judgment of the Bankruptcy Court or other applicable court shall

   have been affirmed by the highest court to which such order or judgment was appealed, or

   certiorari has been denied, or from which reargument or rehearing was sought, and the time to take

   any further appeal, petition for certiorari or move for reargument or rehearing shall have expired,

   with no further appeal, petition for certiorari or motion for reargument or rehearing pending;

   provided, however, that the possibility that a motion under Rule 60 of the Federal Rules of Civil

   Procedure, or any analogous Bankruptcy Rule, may be filed with respect to such order or judgment

   shall not render such order or judgment not to be a Final Order.




                                                    7
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 8 of 27




          33.     “Impaired” means a Claim or Interest or a Class of Claims or a Class of Interests

   that is impaired within the meaning of Section 1124 of the Bankruptcy Code.

          34.     “Interest” means the holder of any current or former holder of an “equity security”

   (as defined in Section 101(16) of the Bankruptcy Code).

          35.     “Lien” means any lien, lease, right of first refusal, servitude, claim, pledge, option,

   charge, hypothecation, easement, security interest, right-of-way, encroachment, mortgage, deed of

   trust, and/or any other encumbrance, restriction or limitation whatsoever.

          36.     “Petition Date” means August 28, 2019.

          37.     “Plan” means this plan of reorganization, either in its present form or as it may be

   altered, amended, or modified from time to time by the Debtor or the Reorganized Debtor

   in accordance with the Bankruptcy Code and Bankruptcy Rules.

          38.     “Plan Assets” means (1) all Debtor’s Cash, and receivables derived from rent

   due and paid pursuant to the terms of the Real Property Leases (2) all insurance premiums, policies,

   insurance rebates, contracts and coverage obtained by Debtor and all rights to insurance proceeds

   or other contracts of insurance or indemnity (or similar agreement) recoveries; (3) the Real

   Property Assets and all net proceeds from the disposition or mortgage of the Real Property Assets;

   and (4) all proceeds of Causes of Action.

          39.     “Real Estate Financing” mean the sale or mortgage of the Real Property Assets

   as provided in Paragraph 6.5 of the Plan.

          40.     “Real Property Assets” and “Real Property Leases” means the interests in real

   property defined as follows:

                  (a)     “900 Royal” means fee simple title to the real property commonly known

   as 900 Royal St., New Orleans, LA 70116, comprised of (i) a first-floor commercial space leased




                                                    8
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 9 of 27




   to RSB for a term of 20 years commencing on January 1, 2018 for use in operation of “Petit

   Amelie” as a restaurant business and (ii) second, third and fourth-floor residence occupied by

   Susan Hoffman and leased to Picture Pro LLC, managed by Peter Hoffman, for a term of 20 years

   commencing on January 1, 2018.

                  (b)     “Unit E 906 Royal” means Unit E of the Miltonberger Homeowners

   Association which owns fee simple title to the real property commonly known as 906 Royal St.,

   New Orleans, LA 70116, currently leased to Leo Duvernay, LLC as office space on a month-to-

   month basis.

                  (c)     “Unit C 912 Royal” means Unit C of the Princess of Monaco Homeowners

   Association which owns fee simple title to the real property commonly known as 912 Royal St.,

   New Orleans, LA 70116, comprised of an historic courtyard, carriage house and first floor

   servant’s quarters, currently leased to RSB for a term of 20 years commencing on January 1, 2018

   for use in operation of “Café Amelie” as a restaurant business.

          41.     “Reorganization Case” means this bankruptcy case under chapter 11 of the

   Bankruptcy Code.

          42.     “Reorganized Debtor” means the Debtor, as revested with property of the

   Estate to the extent provided in this Plan, on or after the Effective Date.

          43.     “RSB” means Royal Street Bistro, LLC, a Louisiana limited liability company,

   owned by the Katrin And Cassia Hoffman Trust, established under the laws of California and the

   owner and operator of “Petit Amelie” and “Café Amelie.”

          44.     “Scheduled” means the claims set forth, stated or listed on the Schedules.

          45.     “Schedules” means the Schedules of Assets and Liabilities and List of Equity

   Security Holders Filed by the Debtor under the Bankruptcy Rules, as the same have been or may




                                                     9
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 10 of
                                           27



   be amended from time to time before the Effective Date.

          46.     “Secured Claim” means the Claim of AMAG, Inc. that is secured by a Lien that

   is valid, perfected and enforceable, and not avoidable, upon the Real Property Assets, to the extent

   of the value, as of the Effective Date, of such interest or Lien as determined by a Final Order

   pursuant to Section 506 of the Bankruptcy Code, or as otherwise agreed to in writing by a Debtor

   or Reorganized Debtor and the Holder of such Claim.

          47.     “Secured AMAG Substitute Note” means a secured promissory note of the

   Reorganized Debtor in the amount if any by which the Allowed Secured Claim of AMAG, Inc. is

   in excess of $2,750,000 in form and substance approved by the Court as fair and equitable to the

   holder of the Allowed Secured Claim. The Secured AMAG Substitute Note shall be (a) due and

   payable in five (5) years from the date issued; (b) prepaid upon the sale of 900 Royal or the RSB

   restaurant businesses; (c) bear interest paid current by the Reorganized Debtor at a rate approved

   by the Bankruptcy Court based on the principles set forth in Till v. SCB Credit Corp., 541 U.S.

   465, 476 & n. 14 (2004); and (d) subordinated to the mortgage on the Real Property Assets as part

   of the Bridge Loan and Real Estate Financing.

          48.     “Unsecured Claim” or “Unsecured Deficiency Claim” means any claim that is

   not an administrative Claim, Priority Claim, Secured Claim, or a Claim otherwise specifically

   classified in another class in this Plan. Unsecured Claims shall not include any post-petition

   interest incident to such Unsecured Claim and shall not include penalties that were assessed

   incident to such Claim either before or after the Petition Date.


                                       ARTICLE III
                        CLASSIFICATION OF CLAIMS AND INTERESTS

          Claims and Interests are divided into the following Classes under the Plan:

          3.1     Class 1: Class 1 shall consist of the Allowed Secured Claim.


                                                    10
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 11 of
                                           27



          3.2    Class 2: Class 2 shall consist of the Allowed Unsecured Claims.

          3.3    Class 3: Class 3 shall consist of the Allowed Interests.



                                    ARTICLE IV
                T REATMENT OF ADMINISTRATIVE CLAIMS AND CLASSES OF
                               CLAIMS AND INTERESTS

          A. Distribution of Plan Assets.

          On the Effective Date, the Bridge Financing shall be distributed in the following order

   and manner and in accordance with the terms set forth below:

    Bridge Financing       $3,375,000.00
    Interest Reserve       $(318,750.00)
    Origination Fee        $(101,250.00)
    Admin. Deposit         $(5,000.00)
    Due Diligence          $(15,000.00)
    AMAG, Inc.             $(2,750,000.00)
    Pontchartrain Cap.
    Fee                    $(168,750.00)
    Net                    $16,250.00

          Within fourteen (14) calendar days of receipt of funds, the Real Estate Financing shall be

   distributed in the following order and manner and in accordance with the terms set forth below:

          First, to the payment in full of the Bridge Financing.

          Second, to the payment of the Secured AMAG Substitute Note in the amount if any by

   which the Allowed Secured Claim exceeds $2,750,000.

          Third, after payment in accordance with the Plan has been made to the holders of allowed

   claims as described above, and to the extent that any Plan Assets remain after such payment,

   such remaining Plan Assets shall be distributed pro rata to the holders of Allowed

   Unsecured Claims in Class 3 until the Class 3 creditors receive payment equal to their

   Allowed Unsecured Claims.


                                                   11
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 12 of
                                           27



             Fourth, after payment in accordance with the Plan has been made to the holders of

   allowed claims as described above, and to the extent any Plan Assets remain after such payments,

   such remaining Plan Assets shall be distributed pro rata to Allowed Interest holders.

          B.       Treatment of Unclassified Claims.

                   (a)    Administrative Expense Claims. The Debtor shall pay to each holder of

   an Allowed Administrative Claim, Cash in an amount equal to such Allowed Administrative

   Claim on the latest of (i) the Effective Date, (ii) the date such Administrative Claim

   becomes an Allowed Administrative Claim or (iii) the date such Allowed Administrative Claim

   is due in accordance with the terms and conditions of the particular transactions or governing

   documents provided, however, that Allowed Administrative Claims (other than Claims under

   Section 330 of the Bankruptcy Code) representing obligations incurred in the ordinary course of

   business of or assumed by the Debtor shall be paid in full and performed by the Debtor in the

   ordinary course of business in accordance with the terms and conditions of the particular

   transactions and any agreements relating thereto.

                   (b)    Administrative Claim Bar Date. The holder of an Administrative Claim

   other than (i) an Allowed Administrative Claim or (ii) an Administrative Claim that represents a

   liability incurred by the Debtor in the ordinary course of business, must (a) file a proof of

   Administrative Claim on or before the Administrative Claims Bar Date, which is established as

   being a date that is sixty (60) days after the Confirmation Date and (b) serve a copy of such

   proof of Administrative Claim upon the Debtor or, after the Effective Date, the Reorganized

   Debtor.     Failure to timely file such proof of Administrative Claim shall result in the

   Administrative Claim being forever barred and discharged. An Administrative Claim other than

   a Claim for Professional Charges, proof of which has been timely filed, shall become an Allowed

   Administrative Claim if no objection thereto is filed within thirty (30) days after the later of the


                                                    12
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 13 of
                                           27



   Confirmation Date and the date of filing and service of such proof of Administrative Claim. If

   an objection is filed within such thirty (30) day period, the Administrative Claim shall only

   become an Allowed Administrative claim to the extent allowed by Final Order.

                  (c)    Professional Compensation and Reimbursement Claims.            All entities

   seeking an award by the Bankruptcy Court for Professional Charges incurred through and

   including the Confirmation Date under Sections 503(b)(2), 503(b)(3), 503(b)(4) or 503(b)(5)

   of the Bankruptcy Code (a) will file their respective final applications for allowances of

   compensation for services rendered and reimbursement of expenses incurred through the

   Confirmation Date by the date that is sixty (60) days after the Confirmation Date or such

   other date which may be ordered by the Bankruptcy Court and (b) if granted, such award by

   the Bankruptcy Court, will be paid in full in such amounts as are Allowed by the Bankruptcy

   Court on or before the later of (i) ten (10) days after the date the Administrative Expense claim

   becomes an Allowed Administrative Expense Claim, or (ii) the Effective Date. The Allowed

   Claims of Chapter 11 Professionals for Professional Charges will be paid from the Cash

   available on the Effective Date.

                  To the extent deemed necessary, the Debtor shall also withhold from Cash

   available on the Effective Date and pay to the Congeni Law Firm, LLC to be held in trust in

   its IOLTA all amounts necessary to pay the estimated Professional Charges of the Chapter 11

   Professionals which have not been Allowed or paid as of the Effective Date provided that such

   Chapter 11 Professionals provide such estimates on or prior to the Effective Date.

          C.      Treatment of Classified Claims

          1.      Class 1: Allowed Secured Claim.

                  (a)    Treatment. Except to the extent that the holder of an Allowed Secured

   Claim agrees to different treatment and subject to Paragraphs 6.4 and 6.5 of the Plan, in full


                                                   13
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 14 of
                                           27



   satisfaction, settlement, release, discharge of, and in exchange for the Allowed AMAG Secured

   Claim, the Secured Creditor will receive the amount of the Allowed Secured Claim in cash up to

   $2,750,000 on the Effective Date and the balance of the Allowed Secured Claim shall be the face

   amount of the Secured AMAG Substitute Note.

                  The Secured AMAG Substitute Note shall continue to be secured by the Real

   Property Assets and Real Property Leases, subject to the first Lien in favor of the Bridge Financing

   lender. Except as provided for in the Plan, the AMAG loan documents evidencing the Liens in

   favor of AMAG shall not be affected by the discharge granted in this case and/or amended, except

   that such Liens shall be subordinate to the Bridge Financing lender’s Liens.

                  AMAG, Inc. shall not be entitled to an Administrative Claim, unsecured deficiency

   Claim or any other claim against the Debtor.

                  (b)     Liens Proceeds of Sale(s)/ Financing. Subject to Articles 6.4 and 6.5, the

   holder of the Allowed Secured Claim shall retain its Liens and such Liens shall attach to the net

   proceeds from the sale, disposition or mortgage of the Real Estate Assets through the Bridge

   Financing and the Real Estate Financing.

                  (c)     Impairment. Class 1 Claims are Impaired. Therefore, the holder of Class

   1 Claim will have the right to vote to accept or reject the Plan. However, the Plan is fair and

   equitable to the holder of the Class 1 Claims as required by Section 1129(b) of the Bankruptcy

   Code and this Plan may be confirmed without the approval of that holder. If the holder of the Class

   1 Claim fails to submit a timely ballot with respect to its Class 1 Claim, that holder will be deemed

   to have accepted the Plan.

          2.      Class 2: Allowed Unsecured Claims.

                  (a)     Treatment.     After payment in full of Allowed Administrative Expense




                                                    14
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 15 of
                                           27



   Claims and Allowed Class 1 Claims, the holders of Allowed General Unsecured Claims (including

   Allowed Unsecured Deficiency Claims) shall receive a pro rata share of the Plan Assets.

                  (b)     Impairment.         Class 2 Claims are Impaired. Therefore, the Class 2

   Claimants will have the right to vote to accept or reject the Plan. If the holder of any Class 2 Claim

   fails to submit a timely ballot with respect to its Class 2 Claim, that holder will be deemed to have

   accepted the Plan.

          3.      Class 3: Allowed Interests.

                  (a)     Treatment. The holders of Allowed Interests in the Debtor shall retain

   such Interests in the Debtor. After payment in full of Allowed Administrative Expense Claims,

   Allowed Class 1 Claims and Allowed Class 2 Claims, the holders of Allowed Interests shall receive

   the balance, if any, of the Plan Assets.

                  (b)     Impairment. Class 3 Claims are Impaired. Therefore, the holders of Class

   3 Claims will have the right to vote to accept or reject the Plan. If the holder of any Class 3 Claim

   fails to submit a timely ballot with respect to its Class 3 Claims, that holder will be deemed to have

   accepted the Plan.

                                         ARTICLE VI
                                 IMPLEMENTATION OF THE PLAN

           6.1    Management of the Debtor after Confirmation. The Post-Confirmation manager

   of the Debtor and Reorganized Debtor shall be Susan Hoffman who shall not be compensated for

   her services as manager.      Mrs. Hoffman shall be responsible on behalf of the Debtor or

   Reorganized Debtor to file all requisite tax returns due by the Debtor for periods on or before the

   Effective Date. Mrs. Hoffman shall be authorized to investigate, direct and compromise all

   retained Causes of Action. The proceeds of such retained Causes of Action constitute Plan Assets

   and shall be disbursed in accordance with the Plan.



                                                     15
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 16 of
                                           27



          6.2     Implementation. The Debtor or Reorganized Debtor will be authorized to take all

   necessary steps and perform all necessary acts to consummate the terms and conditions of this

   Plan. The Bankruptcy Court may direct the Debtor and any other necessary party to execute or

   deliver or to join the execution or delivery of any instrument required to effectuate the Plan, and

   to perform any other act necessary to consummate the Plan.

           6.3    Intentionally Omitted.

          6.4     Bridge Financing. Debtor has secured bridge financing pursuant to a loan and

   security agreement attached as Exhibit A to the Plan in the amount of $3,375,000. Should the

   Bankruptcy Court approve the Bridge Financing, Debtor will advance $2,750,000 to AMAG to

   the extent that at least that amount is due to AMAG after judgment by the Bankruptcy Court in the

   Adversary Proceeding. The balance of the Bridge Financing will be reserved for costs and

   expenses of the Bridge Financing.

          6.5       Real Estate Financing. The Debtor or Reorganized Debtor will engage, with

   approval of the Court, one or more agents to:

          (a) list for sale and sell, at a strike price of no less than $2,500,000, 912 Unit C on or before

   expiration of the term of the Bridge Financing;

          (b) obtain a conventional mortgage on 900 Royal at no more than $1,500,000 on terms to

   be approved by the Manager and the Court on or before the Effective Date; and

          (c) sell at a price of $150,000 906 Unit E to RSB on the Effective Date.

          6.6     Conditions Precedent to Effectiveness of the Plan. The Effective Date will occur

   fourteen (14) days after the Confirmation Order becomes a Final Order.

                                        ARTICLE VII
                           PROVISIONS REGARDING VOTING




                                                     16
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 17 of
                                           27



          7.1     Voting of Claims and Interests. Each Holder of an Allowed Claim or Interest in

   an Impaired Class will be entitled to vote separately to accept or to reject the Plan. For avoidance

   of doubt, any holder of a Claim or Interest which is subject to an objection pending as of the Ballot

   Deadline is not entitled to vote to accept or reject the Plan and any Ballot submitted on account of

   such a Claim will not be counted unless an order is entered by the Bankruptcy Court overruling

   the objection or allowing the Claim for voting purposes.

          7.2     Confirmability of Plan.     The confirmation requirements of Section 1129 of the

   Bankruptcy Code must be satisfied with respect to the Debtor and the Plan. If the Bankruptcy

   Court determines that any provisions of the Plan are prohibited by the Bankruptcy Code, or render

   the Plan unconfirmable under Section 1129 of the Bankruptcy Code, the Debtor reserves the right

   in its sole discretion to modify the Plan or to sever such provisions from the Plan, and to request

   that the Court confirm the Plan as Modified.

          7.3     Nonconsensual Confirmation.       In the event that any Classes reject the Plan, the

   Debtor requests that the Bankruptcy Court confirm the Plan over any such rejection in accordance

   with Section 1129(b) of the Bankruptcy Code.

                                 ARTICLE VIII
                EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          8.1     Assumption and Assignment Generally. On the Effective Date, except for an

   Executory Contract that has been previously assumed and assigned or rejected by an order

   of the Bankruptcy Court, each Executory Contract entered into by a Debtor prior to the

   Filing Date that has not previously expired or terminated pursuant to its own terms will be

   rejected. Each contract and lease rejected pursuant to this Section will be rejected only to

   the extent that any such contract or lease constitutes an Executory Contract.                   The




                                                    17
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 18 of
                                           27



   Confirmation Order will constitute an order of the Bankruptcy Court approving such

   rejections, pursuant to section 365 of the Bankruptcy Code, as of the Effective Date.

          All Real Property Leases will be assumed by the Plan. No cure amounts are owed.

          8.2     Executory Contracts To Be Rejected.          On the Effective Date, except for an

   Executory Contract that has been previously assumed and assigned or rejected by an order of the

   Bankruptcy Court, each Executory Contract entered into by a Debtor prior to the Filing Date that

   has not previously expired or terminated pursuant to its own terms will be rejected, pursuant to

   section 365 of the Bankruptcy Code. Each contract rejected pursuant to this Section will be

   rejected only to the extent that any such contract constitutes an Executory Contract.          The

   Confirmation Order will constitute an order of the Bankruptcy Court approving such rejections,

   pursuant to section 365 of the Bankruptcy Code, as of the Effective Date.

          8.3     Bar Date for Rejection Damages. If the rejection of an Executory Contract

   rejected pursuant to this Plan gives rise to a claim by the other party or parties to such contract

   or lease, such Claim will be forever barred and will not be enforceable against the Debtor unless

   a proof of Claim is Filed and served on the Debtor, no later than twenty-one (21) days after the

   Confirmation Date.



                                      ARTICLE IX
                    VESTING OF PROPERTY, DISCHARGE, INJUNCTION AND
                                       RELEASES

          9.1     Vesting to the Reorganized Debtor. Except as otherwise provided in the Plan

   and Confirmation Order, the Plan Assets will be transferred to the Reorganized Debtor upon

   the Effective Date, free and clear of all liens, Claims and Interests.

          9.2     Discharge. On the Plan Effective Date, pursuant to Bankruptcy Code section




                                                     18
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 19 of
                                           27



   1141(d), and except as otherwise specifically provided in the Plan, the distributions, rights, and

   treatment that are provided in the Plan will be in complete satisfaction, discharge, and release of

   all Claims arising on or before the Plan Effective Date, including, but not limited to, any interest

   accrued on Claims from and after the Petition Date.          Except as provided in the Plan or

   Confirmation Order, as of the Plan Effective Date, Confirmation of the Plan will discharge the

   Debtor from all Claims or other debts that arose on or before the Plan Effective Date, and all

   debts of the kind specified in Bankruptcy Code section 502(g), 502(h) or 502(i), whether or not

   (a) a Proof of Claim based on such debt is filed or deemed filed pursuant to Bankruptcy Code

   section 501, (b) a Claim based on such debt is allowed pursuant to Bankruptcy Code section 502,

   or (c) the holder of a Claim based on such debt voted to accept the Plan or objected to the Plan.

           9.3    Stays.   All injunctions, liens or stays provided for in the Reorganization

   Case under Sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on or

   immediately before the Confirmation Date will remain in full force and effect until the Effective

   Date.

           9.4    Injunction. On the Effective Date, or the Confirmation Order, all entities who have

   held, hold or may hold Claims against or Interests in the Debtor, are permanently enjoined, on and

   after the Effective Date, from (a) the enforcement, attachment, collection or recovery by any

   manner or means of any judgment, award, decree or order against the Debtor for or on account of

   any such Claim or Interest, (b) creating, perfecting or enforcing any encumbrance of any kind

   against the Debtor or Reorganized Debtor for or on account of any such Claim or Interest, and (c)

   asserting any right of setoff, subrogation or recoupment of any kind against any obligation due

   from the Debtor or Reorganized Debtor for or against the property or interests in property of the

   Debtor or Reorganized Debtor on account of any such Claim or Interest.




                                                    19
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 20 of
                                           27



           9.5    Intentionally Omitted.

           9.6    Exculpation. From and after the Plan Effective Date, the Debtor, the Reorganized

   Debtor, together with their respective current and former attorneys, professionals, accountants,

   investment bankers, consultants and other representatives of the foregoing, shall neither have nor

   incur any liability to, or be subject to any right of action by, any holder of a Claim or Equity

   Interest, or any other party in interest, who (I) accepts a distribution under this Plan, (II) votes to

   accept or is deemed to accept this Plan, or (III) does not timely submit its ballot voting on this

   Plan, or any of their respective employees, representatives, financial advisors, attorneys, or agents

   acting in such capacity, or affiliates, or any of their successors or assigns, for any act or omission

   in connection with, relating to, or arising out of, the Chapter 11 Case, formulating, negotiating or

   implementing the Plan, the solicitation of acceptances of the Plan, the pursuit of approval of the

   Disclosure Statement, the Confirmation, the Plan Supplements, the consummation of the Plan, the

   administration of the Plan, or the property to be distributed under the Plan.

                                           ARTICLE X
                                      RESERVATION OF CLAIMS

           Except as otherwise provided in the Plan, all retained Causes of Action, including those

   described in the Debtor's schedules and all exhibits thereto, and the Debtor's Disclosure Statement,

   are reserved and may be prosecuted after the Confirmation Date by the Reorganized Debtor. On

   and after the Effective Date, Susan Hoffman on behalf of the Reorganized Debtor, will have the

   authority to pursue such claims, compromise and settle, otherwise resolve, discontinue, abandon

   or dismiss all such Causes of Action.

          Without limiting the foregoing, the following Causes of Action are expressly reserved

   and shall be pursued by the Debtor:

                  a.      All Causes of Action against AMAG, Inc., including all claims included in



                                                     20
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 21 of
                                           27



          the adversary proceeding number 19-01133 pending before the Bankruptcy Court.

                                        ARTICLE XI
                         OBJECTIONS TO CLAIMS AND TREATMENT OF
                            DISPUTED AND CONTINGENT CLAIMS

           11.1   Objections to Claims. The Reorganized Debtor will have full right, power and

   authority to investigate and if necessary, object to any Claim on or before sixty (60) days after the

   Effective Date unless the Bankruptcy Court extends such time on notice for cause shown. Except

   to the extent specifically provided in the Plan or the Confirmation Order, the confirmation of the

   Plan, the voting of any Claim to accept or reject the Plan, or the agreement of the Debtor to not

   object to any Claim, shall have no effect on the right, power, and authority of the Reorganized

   Debtor to object to any Claim against the Debtor.

           Without limiting the foregoing, Debtor or Reorganized Debtor intends to object to or

   has already objected to the following claims:

                  a.      Claim No. 1 filed by Arrowhead Capital Finance.

                  b.      Claim No. 2 filed by AMAG, Inc.

                  c.      Any secured claims asserted by the United States of America.

           11.2   Payments and Distributions on Disputed Claims. Notwithstanding any provision

   in the Plan to the contrary, no payments or distributions will be made with respect to a Disputed

   Claim until the resolution of such dispute by settlement or Final Order. Notwithstanding the

   foregoing, any Person who holds both an allowed Claim(s) and a Disputed Claim(s) will receive

   the appropriate payment or distribution on the allowed Claim(s), although no payment or

   distribution will be made on the Disputed Claim(s) until such dispute is resolved by settlement or

   Final Order.

           11.3   Disputed Claim Reserve. At the time of any distribution to Creditors, there shall

   be reserved by the Reorganized Debtor, the amount of cash which would otherwise be distributed


                                                    21
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 22 of
                                           27



   in respect of Disputed Claims as if the full amount of each such Disputed Claim were deemed an

   allowed Claim. Upon any such Disputed Claim becoming an allowed Claim in whole or in part,

   the amount of cash then due to the Creditor in respect of such allowed Claim shall be distributed

   to such Creditor. The distributions to the holder of such allowed Claim shall be made as soon as

   practicable after the order of judgment allowing such Claim becomes a Final Order.

                                          ARTICLE XII
                                    DEFAULT UNDER THE PLAN

           Upon a default of a payment due under the Plan, the administrative collection powers and

   rights of the U.S. Department of the Treasury, Internal Revenue Service will be reinstated as they

   existed prior to the bankruptcy, including but not limited to, the assessment of taxes, the filing of

   a Notice of Federal Tax Lien and the powers of levy, seizure, and sale under the Internal Revenue

   Code. Nothing contained herein shall impair the administrative collection powers and rights of

   the U.S. Department of the Treasury, Internal Revenue Service for a payment due outside of the

   Plan payments.

                                         ARTICLE XIII
                                   MODIFICATION OF THE PLAN

          The Debtor reserves its right, according to the Bankruptcy Code, to amend or modify the

   Plan before the Confirmation Date. After the Confirmation Date, the Debtor may, upon order of

   the Bankruptcy Court, and according to Section 1127(b) of the Bankruptcy Code, remedy any

   defect or omission or reconcile any inconsistencies in the Plan in such manner as may be

   necessary to carry out the purposes and intentions of the Plan.

          A claimant that has accepted or rejected the Plan will be deemed to have either accepted or

   rejected, as the case may be, any modifications to the Plan, even if they are made after the

   solicitation of votes of acceptance or rejection of the Plan, unless the Bankruptcy Court orders that

   such Claimant may change its previous vote within a time established by the Bankruptcy Court.


                                                    22
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 23 of
                                           27


                                        ARTICLE XIV
                                  RETENTION OF JURISDICTION

          The Bankruptcy Court will retain exclusive jurisdiction of all matters arising out of the

   Reorganization Case and the Plan as long as necessary for the purposes of Sections 105(a), 1127,

   1142(b) and 1144 of the Bankruptcy Code and for, inter alia, the following purposes:

          (a)    to recover all Plan Assets of the Debtor, wherever located;

          (b)    to decide any objections to the allowance, disallowance, or subordination of

          Claims or a controversy as to the classification of Claims;

          (c)    to decide and fix (i) all Administrative Claims, (ii) Claims arising from the rejection

          of any executory contracts or unexpired leases, (iii) Liens on any property or any proceeds

          thereof, and (iv) any other fee and expense authorized to be paid or reimbursed under the

          Bankruptcy Code;

          (d)    to liquidate or estimate damages or determine the manner and time for such

          liquidation or estimation in connection with any disputed, contingent or unliquidated

          Claims;

          (e)    to adjudicate any matters as may be provided for in the Confirmation Order; to

          effectuate payments under and enforce the provisions of the Plan;

          (f)    hear and determine any pending applications, adversary proceedings or contested

          matters including all controversies, suits and disputes that may arise in connection with the

          interpretation or enforcement of the Plan, and matters concerning state, local and

          federal taxes according to Sections 346, 505 and 1146 of the Bankruptcy Code;

          (g)    to hear and determine all issues relating to the Plan;




                                                   23
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 24 of
                                           27



          (h)     to amend or to correct any defect, cure any omission or reconcile any inconsistency

          in the Plan or the Confirmation Order as may be necessary to carry out the purposes

          and intent of the Plan;

          (i)     to enter and implement such orders as may be appropriate in the event the

          Confirmation Order is for any reason stayed, reversed, revoked or vacated;

          (j)     to consider any modification of the Plan pursuant to Section 1127 of the

          Bankruptcy Code or modification of the Plan after substantial consummation, as such terms

          are defined in Section 1101(2) of the Bankruptcy Code;

          (k)     to determine any causes of action;

          (l)     to determine such other matters as may be provided for in the Confirmation

          Order or as may be authorized under the Bankruptcy Code;

          (m)     to enter a final decree closing the Reorganization Case.

                                           ARTICLE XV
                                       GENERAL PROVISIONS

           15.1   Notices. Except as otherwise specified, all notices and requests will be given by

   any written means, including but not limited to, telex, telecopy, telegram, first class mail, express

   mail or similar overnight delivery service and hand delivered letters, and any such notice or

   request will be deemed to have been given when received. Notices will be delivered as follows:

                  To the Debtor:     Susan Hoffman
                                     900 Royal Street
                                     New Orleans, LA 70116

                                     and

                                     Leo D. Congeni
                                     Congeni Law Firm, LLC
                                     650 Poydras Street, Suite 2750
                                     New Orleans, LA 70130

                  To the Office of the U.S. Trustee, Eastern District of Louisiana:


                                                    24
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 25 of
                                           27



                                       Office of the United States Trustee
                                       Suite 2110, Texaco Center
                                       400 Poydras Street
                                       New Orleans, Louisiana 70130

           15.2   Extension of Payment Dates. If any distribution date falls due on any day that is

   not a Business Day, then such payment date will be extended to the next Business Day.

           15.3   Confirmation by Non-Acceptance Method. The Debtor requests confirmation of

   the Plan pursuant to Bankruptcy Code Section 1129(b) with respect to any Impaired Class that

   does not vote to accept the Plan.

           15.4      Withdrawal of Plan. The Plan may be withdrawn or revoked before the entry

   of the Confirmation Order at the sole and absolute discretion of the Debtor.

           15.5      Payment of Statutory Fees.          United States Trustee's fees do not require

   allowance by the Court as both pre-confirmation and post-confirmation fees are payable pursuant

   to Section 1930 of Title 28 of the United States Code. Such fees will be paid in cash and in full

   pursuant to the applicable provisions of the Bankruptcy Code and other statutory provisions by the

   Reorganized Debtor. Moreover, the Debtor and, after the Effective Date, the Reorganized Debtor

   shall comply with all disbursement and other reporting requirements imposed by the Office of

   the United States Trustee for the period up to the date an order is entered either granting final

   decree, converting the case to Chapter 7 or dismissing the Reorganization Case.

           15.6   Payment of Post-Confirmation Fees and Expenses of Professionals for the

   Reorganized Debtor. From and after the Confirmation Date, and with Bankruptcy Court approval

   prior to any payment, the Reorganized Debtor shall pay the reasonable fees and expenses of

   professional persons thereafter incurred by the Reorganized Debtor, including, without limitation,

   those fees and expenses incurred in connection with the implementation and consummation of the

   Plan.



                                                    25
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 26 of
                                           27



          15.7    Preparation and Filing of Tax Returns. On or before the Effective Date (or by

   such other date as the Bankruptcy Court may provide), the Debtor will file all state and federal

   tax returns, including any return due for any "stub period" and any expenses for preparation and

   filing of such returns will be paid as an Administrative Expense of the Debtor’s estate.

          15.8    Exemption from Transfer Taxes. Pursuant to Section 1146(c) of the Bankruptcy

   Code, the issuance, of equity securities under the Plan, the creation of any mortgage, deed of

   trust or other security interest, the making or assignment of any lease or sublease, or the making

   or delivery of any deed or other instrument of transfer under, in furtherance of, or in connection

   with the Plan, including, without limitation, any agreement or assignment executed in connection

   with any of the transactions contemplated under the Plan will not be subject to any stamp, real

   estate transfer, mortgage recording or other similar tax.

          15.9    Binding Effect.     On the Effective Date, according to Section 1141 of the

   Bankruptcy Code, the provisions of this Plan will bind the Debtor, any holder of a Claim or

   Interest, whether or not the Claim or Interest is Impaired under the Plan and whether or not the

   Holder of the Claim or Interest has accepted the Plan.

           15.10 Severability. Should the Bankruptcy Court determine that any provision of the

   Plan is unenforceable either on its face or as applied to any claim or transaction, the Debtor or,

   after the Effective Date, the Reorganized Debtor, may modify the Plan in Accordance with

   Article XIII of the Plan so that such provision shall not be applicable to the Holder of any

   Claim. Such a determination of unenforceability shall not (1) limit or affect the enforceability

   and operative effect of any other provision of the Plan or (2) require the resolicitation of any

   acceptance or rejection of the Plan.

                     [REMAINDER OF PAGE INTENTIONAL LEFT BLANK]




                                                    26
Case 19-12337 Doc 86 Filed 02/05/20 Entered 02/05/20 18:14:34 Main Document Page 27 of
                                           27



   Dated: February 5, 2020

                                        /s/ Susan Hoffman

                                        Royal Alice Properties, LLC
                                        BY: Susan Hoffman, Managing Member




                                         27
